DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display panel, comprising: a color film substrate; an array substrate disposed opposite to the color film substrate; a circuit region, a functional region and a frame region between the circuit region and the functional region; a liquid crystal layer disposed in a display region between the color film substrate and the array substrate; a sealant disposed in the frame region between the color film substrate and the array substrate; and a control chip disposed on the array substrate, wherein the array substrate comprises: a first substrate; a touch electrode layer disposed on a surface of the first substrate in the functional region and the touch electrode layer comprising touch electrodes; signal transmission circuits connected to the touch electrodes, wherein the signal transmission circuits comprise a first signal transmission circuit in the functional region and a second signal transmission circuit in the circuit region; and a control signal circuit connected to the control chip, wherein the second signal transmission 
Regarding claim 1, CN104777654 (654’) teaches a display panel (Fig 11), comprising: a color film substrate (500); an array substrate (400) disposed opposite to the color film substrate; a circuit region (Fig 3, 100), a functional region (200) and a frame region (300) between the circuit region and the functional region; a liquid crystal layer (Fig 11, 600) disposed in a display region (200) between the color film substrate (500) and the array substrate (400); a sealant (700) disposed in the frame region (300) between the color film substrate and the array substrate; wherein the array substrate comprises: a first substrate (Fig 3, 1); a touch electrode layer (2) disposed on a surface of the first substrate in the functional region (200) and the touch electrode layer comprising touch electrodes (2); signal transmission circuits (4) connected to the touch electrodes (6, 7), wherein the signal transmission circuits comprise a first signal transmission circuit (41) in the functional region (200) and a second signal transmission circuit (42) in the circuit region (100).
Kawasaki et al (U.S. PGPub No. 2021/0143184) teaches a control chip (Fig 2, 7) disposed on the array substrate (2), and a control signal circuit (11, 12) connected to the control chip.
However, neither 654’, nor Kawasaki, teach or suggest, the specific limitations of “a control signal circuit connected to the control chip, wherein the second signal transmission circuit and the control signal circuit are disposed at the same layer” nor would it have been obvious to do so in combination.
Claims 2-10 are also allowable for depending on claim 1.  

Claim 11 recites a display device, comprising: a backlight source; a display panel disposed on the backlight source; and a cover disposed on the display panel, wherein the display panel comprises: a color film substrate; an array substrate disposed opposite to the 
Regarding claim 11, CN104777654 (654’) teaches a display panel (Fig 11), wherein the display panel comprises: a color film substrate (500); an array substrate (400) disposed opposite to the color film substrate; a circuit region (Fig 3, 100), a functional region (200) and a frame region (300) between the circuit region and the functional region; a liquid crystal layer (Fig 11, 600) disposed in a display region (200) between the color film substrate (500) and the array substrate (400); a sealant (700) disposed in the frame region (300) between the color film substrate and the array substrate; wherein the array substrate comprises: a first substrate (Fig 3, 1); a touch electrode layer (2) disposed on a surface of the first substrate in the functional region (200) and the touch electrode layer comprising touch electrodes (2); signal transmission circuits (4) connected to the touch electrodes (6, 7), wherein the signal transmission circuits comprise a first signal transmission circuit (41) in the functional region (200) and a second signal transmission circuit (42) in the circuit region (100).

Kawasaki et al (U.S. PGPub No. 2021/0143184) teaches a control chip (Fig 2, 7) disposed on the array substrate (2), and a control signal circuit (11, 12) connected to the control chip.
However, neither 654’, Mugiraneza, nor Kawasaki, teach or suggest, the specific limitations of “a control signal circuit connected to the control chip, wherein the second signal transmission circuit and the control signal circuit are disposed at the same layer” nor would it have been obvious to do so in combination.
Claims 12-20 are also allowable for depending on claim 11.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/10/2021